     Case 4:19-cr-00690-JAS-LCK Document 28 Filed 05/07/19 Page 1 of 4



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     ADAM D. ROSSI
 3   Assistant U.S. Attorney
     State Bar No. 028042
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: adam.rossi2@usdoj.gov
     Attorneys for Plaintiff
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                            CR 19-00690-TUC-JAS (LCK)
11                          Plaintiff,               GOVERNMENT’S MOTION FOR
                                                   PROTECTIVE ORDER PURSUANT TO
12           vs.                                              RULE 16
13   Alexander True Norman,
14                         Defendant.
15
            The United States of America, by and through its undersigned counsel, respectfully
16
     moves the Court for a protective order in this matter concerning disclosure related to
17
     Alexander True Norman’s cellular phone. In support thereof, the following is stated:
18
           On March 13, 2019, the defendant was indicted in Arizona with coercion and
19
     enticement offenses. As part of its investigation, the government obtained one DVD
20
     containing the download of Alexander True Norman’s cellular phone. The cellular phone
21
     disclosure contains information related to this case, as well as personal information, such
22
     as passwords, account numbers and other sensitive information. Counsel believes a
23
     protective order should be issued by the court to protect the sensitive nature of the
24
     government’s disclosure.
25
            Federal Rule of Criminal Procedure 16(d)(1) affords the Court the authority to make
26
     appropriate orders with respect to any and all discovery and inspection of documents and
27
     tangible objects.   As a result, because of the volume of the additional discovery
28
     forthcoming, and the personal information contained within, the government believes a
     Case 4:19-cr-00690-JAS-LCK Document 28 Filed 05/07/19 Page 2 of 4




 1   protective order is appropriate and will expedite the discovery process.
 2          WHEREFORE, the United States respectfully requests that the Court issue an
 3   Order which provides that:
 4          Defense counsel (including investigators, paralegals and office staff) receiving the
 5   DVD containing the aforementioned data shall not provide, reproduce or distribute in hard
 6   copy or electronic form any personal information contained within that data without further
 7   order of the Court. Defendant shall not provide, reproduce or distribute in hard copy or
 8   electronic form any personal information contained on the DVD. This Order shall not
 9   prevent defense counsel from otherwise showing or discussing with their client evidence
10   contained within that disclosure under the supervision of defense counsel or their agents.
11          IT IS FURTHER ORDERED that defense counsel may provide the disclosure
12   contained on the DVD for the use of their investigators (who consent to the jurisdiction
13   and Order of this Court), but that such investigators shall not further copy said disclosure
14   without further order of the Court.
15          IT IS FURTHER ORDERED that defense counsel may provide the disclosure
16   contained on the DVD for the use of their paralegals (who consent to the jurisdiction and
17   Order of this Court), but that such paralegals shall not further copy said disclosure without
18   further order of the Court.
19          IT IS FURTHER ORDERED that defense counsel may provide the disclosure
20   contained on the DVD for the use of any expert (who consents to the jurisdiction and Order
21   of this Court), but that such expert shall not further copy said discovery without further
22   order of the Court.
23          IT IS FURTHER ORDERED that with respect to the disclosure contained on the
24   DVD, that this disclosure is for the use in the defense in this criminal case only and that
25   the DVD shall be returned to the government so that the extracted data contained can be
26   destroyed after the completion of the proceedings.
27          Counsel for the government discussed this request with counsel for the defendant,
28   and they agree with this motion.


                                                 -2-
     Case 4:19-cr-00690-JAS-LCK Document 28 Filed 05/07/19 Page 3 of 4




 1           Accordingly, the United States requests that this Court issue an Order providing
 2   that:
 3           1.    Defense counsel shall maintain all personal identifying information of third
 4   parties counsel receives from the United States in defense counsel’s custody and may scan,
 5   reproduce and disclose such information only to the Defendant, defense investigators,
 6   agents or experts as necessary for purposes of the defense of this case. Defendant, defense
 7   investigators, agents and/or experts receiving such information shall not reproduce or
 8   disseminate any unredacted personal identifying information of third parties without
 9   further order of the Court and must return any copies of such material to defense counsel
10   at the conclusion of this case.
11           2.    The order resulting from this Motion shall be presented to any individual to
12   whom, under the terms of the order, defense counsel or Defendant discloses the personal
13   identifying information. By accepting any personal identifying information, such persons
14   shall agree to submit to the jurisdiction of the United States District Court for the District
15   of Arizona for the sole purpose of enforcing the terms of the order.
16           3.    With respect to any discovery provided by the United States in this case, said
17   discovery is for use in the defense of this criminal case only and shall be returned to the
18   assigned Assistant U.S. Attorney upon demand for destruction after the completion of the
19   proceedings, to include any appeal, collateral attack, or other post-conviction proceeding.
20           4.    Nothing in the Court’s order requires the United States to provide discovery
21   beyond what is required by F. R. Crim. P. 16, and the Court’s discovery orders.
22   //
23   //
24   //
25   //
26   //
27
28


                                                 -3-
     Case 4:19-cr-00690-JAS-LCK Document 28 Filed 05/07/19 Page 4 of 4




 1          5.     Defense counsel shall file an acknowledgment of the order resulting from
 2   this Motion within 10 days of the date of such order.
 3          Respectfully submitted this 7th day of May, 2019.
 4
                                               MICHAEL BAILEY
 5                                             United States Attorney
                                               District of Arizona
 6
                                               /s/ Adam D. Rossi
 7
                                               ADAM D. ROSSI
 8                                             Assistant U.S. Attorney
 9
10   Copy of the foregoing electronically
     filed on this 7th day of May, 2019, to:
11
     Joshua Hamilton, Esq.
12   Michael Bloom, Esq.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
